Marshall, J.
(dissenting in part). As indicated in the court’s opinion I concur with the writer thereof and Mr. Justice Dodge that the verdict is excessive. I apprehend that if we were permitted to appraise the damages as an original matter they would not reach near the jury’s figure. The idea prevails that this court should not, in any case, reverse the trial determination on such a question unless the verdict appears so out of all reason, as to indicate, clearly, that there was passion or prejudice or perversity of some sort in reaching the result.
If I were to treat the subject here according to the stated prevailing view, and it must be conceded there is support for such view in the decisions of this court, I would say the recovery is so large as to leave the suggested fatal characteristic clearly inferable.
How are we to determine that the jury in such a case were actuated by passion or prejudice? Manifestly, not, necessarily, by seeking to discover whether they acted honestly. Godfrey v. Godfrey, 127 Wis. 47, 106 N. W. 814. A person may be moved by passion or prejudice to do or not to do a particular thing and yet be free from the slightest taint of moral or legal turpitude. We cannot determine whether a *466jury were actuated by passion or prejudice by considering what amount of money a person would take as a fair equivalent for an arm, other disablements, pain caused thereby and impaired ability to work, and the future loss in that regard he will be reasonably certain to suffer, — in case he were given opportunity to make such exchange by treaty. We cannot determine the matter by the ability of the wrongdoer to respond in damages. The theory of the law is compensation. The damages would not be greater if caused by inadvertence of an individual of means so small that the amount for a single accident would be destruction, in that it would cast the defendant into .bankruptcy, than if caused by one of great wealth. The subject has a deep practical common sense side. Every industrial accident whether caused by negligence of employer or employee or of both, or without the inadvertence of any one, involves a sacrifice upon industry’s altar which must, inevitably, in the end, be cast upon the consumers of the products of industry. Pity ’tis that these inevitable sacrifices fall first upon the weakest members of society; those who work and must work within the zone of danger, and do not reach the final resting place by absorption into the general cost of living of the whole mass who are directly or indirectly served by the industry from which, from time to time, such distressing incidents must spring, without the waste and injustice of the present system, which repairs to some extent primary losses in a part only of the instances, leaving the others without any remedy at all.
Under our defective and lamentably imperfect system in assessing damages the question, in reality, is not what is a full equivalent for the injuries in the general sense, i. e. what would one take in money to repair the injuries, but what is a reasonable reparation under all the circumstances. How much for the mere inadvertence causing the loss, considering all interested, the employer who required the sendee in order to carry on his business, the employee who needed the em-*467plo-yment, and the great consuming public which needed the combined service of employer and employee, should the latter have as an equivalent for those elements of loss which are not measured by any standard of comparison ? That presents a practical question to be solved by sound judgment.
There is no market value for pain and suffering and parts of the human body. What sum of money would one take in exchange for an arm or a leg or an eye ? Who can say with any degree of certainty what such things are worth? Who can say with that degree of certainty ordinarily necessary for a verdict? No sum of money can be named as the full equivalent for the severe mutilation of one’s body. The whole idea of a full money equivalent contemplates an impossibility. All courts really recognize that in their declared helplessness 'to deal with destructive verdicts. The real idea, after all, is that he who, by breach of duty involving actionable inadvertence, injures another in his person should, as a penalty so to speak, make good to such other reasonably his loss. The fault in such a case is not criminal. If it were even of that high degree the law would not, as a rule, punish destructively. Mere inadvertence causing personal injuries are misfortunes attributable to human infirmity; never to human intention.
The foregoing suggests, as before stated, that the assessment of damages in a case of this sort presents a practical question to be solved by sound judgment not necessarily involving an exchange of equivalents on a money basis.
Does it not seem that tested by such judgment an injury, which, though severe, is so repaired by nature as to leave the afflicted one sound in mind and body to a large degree and capable of engaging in'gainful occupations, should not be compensated to an extent which will yield him more than his previous customary income for life and leave at the end a fortune far in excess of what the average of his class ordinarily accumulates during a life of industry? Such an *468award by the jury, it seems, evidences passion or prejudice, assuming, as we must, that they had a proper conception of the basis for measuring such losses.
We may well claim that the numerous laws, world wide, for repairing personal industrial injuries, accurately portrays the highest wisdom of our time in the light of generations of study and experience. By no one of such laws are such accidents regarded as justly entitling the injured one to compensation on the basis embodied in the verdict here. All are grounded on the idea of what an industry should reasonably contribute, under all the circumstances, to repair such unintentional injuries, the full money equivalent being regarded as impossible of ascertainment and impracticable of being rendered.
There is another side which I take this opportunity of discussing. The practice of setting aside verdicts and granting new trials to prevent a miscarriage of justice is a development from the judicial experience of ages. By the early common law it is probable there was no such practice. In time courts came to grant new trials whenever it appeared, clearly, that otherwise injustice would be done. Later the practice came to be governed by pretty well defined rules. One of them was that a verdict assessing damages in a case of this sort would' not be set aside as excessive unless it appeared that the jury were actuated by passion or prejudice. It was common to raise the question on a motion to set aside the verdict as contrary to the evidence. In many jurisdictions that particular ground for a new trial has been carried into the Code by a provision for a new trial in case of “excessive damages appearing to have been given under the influence of passion and prejudice.” That phrasing is found in most Codes. 14 Ency. PL & Pr. 159. Ours is one of the exceptions.
In some jurisdictions the particular ground for a new trial above mentioned is held to be included in the one that the *469verdict is “contrary to the evidence.” Onr sec. 2878, Stats. (1898), has such ground, and, as before indicated, no such ground as excessiveness of damages under the influence of passion or prejudice. Since such precise common-law ground falling under the general scope as stated was not taken out of it and made one by itself, as is commonly done, it seems our Oode-makers intended the scope of the general common-law ground as incorporated into the statute (sec. 2878) should remain as before.
That a motion to set aside a verdict as contrary to the evidence is broad enough under the Code to include improper assessments of damages through passion or prejudice or other perversity was early held in Emmons v. Sheldon, 26 Wis. 648. The court dealt with an inadequate verdict evincing passion or prejudice. It was held, on the ground' of inadequacy evincing ignorance or perversity, to be contrary to the evidence. Our Code did not at first provide for granting a new trial for inadequacy of the verdict. The ease cited was followed in Robinson v. Waupaca, 77 Wis. 544, 546, 46 N. W. 809, and Whitney v. Milwaukee, 65 Wis. 409, 27 N. W. 89.
I am not unmindful that this court has said a verdict cannot be successfully challenged on appeal for excessiveness in the absence of a motion in the trial court on that precise ground. Sloteman v. Thomas & W. Mfg. Co. 69 Wis. 499, 34 N. W. 225; Collins v. Janesville, 99 Wis. 464, 75 N. W. 88; Howard v. Beldenville L. Co. 134 Wis. 644, 114 N. W. 1114; Duffy v. Radke, 138 Wis. 38, 119 N. W. 811. But in such instances a distinction was not drawn between mere •excessiveness and excessiveness through passion or prejudice. The former, it seems, is within the special statutory ground of fatal excessiveness, if not all such ground contemplates. I am inclined to the belief that it is the latter; that the Code-makers used the term “contrary to the evidence” in the same sense it had formerly been used, i. e. as including excessive*470ness through passion or prejudice or perversity of some sort, and to add a new ground covering cases of mere excessiveness, and so the words “through passion or prejudice,” or similar words found in most Codes, were omitted from ours.
The idea early advanced by this court, as stated, that a motion to set aside a verdict on the ground of its being contrary to the evidence covers the defect of being characterized by passion or prejudice is found in the decisions of many states, as indicated in 14 Ency. PI. & Pr. 766, note 1. Many of such authorities déal with inadequate verdicts, but it is hardly logical to say a verdict characterized by passion or prejudice is contrary to the evidence where it is too small and not where it is too large.
I am constrained to believe the practice has fallen somewhat into confusion by failure to distinguish between a perverse verdict, relievable from at common law, and under the statute by motion to set aside as contrary to the evidence, and a merely excessive verdict, made by the Code a separate and independent ground for a new trial, one unknown at common, law.
While there are decisions of this court to the effect that to-warrant granting a new trial because the verdict is too large it must satisfactorily appear that it is the product of passion or prejudice, there are others where relief was granted, passion or prejudice not being suggested, and still others where the verdict was very materially reduced as excessive and the jury at the same time were expressly acquitted of any fault other than mere error of judgment. Such was Baker v. Madison, 62 Wis. 137, 22 N. W. 141, 583. A verdict for $6,000 was condemned as excessive, the plaintiff being permitted at his option to take judgment for $3,500. It was. contended that the court could not reverse for excessiveness, unless the damages seemed “flagrantly outrageous,” so excessive as to lead to the conclusion that the jury were actuated by “passion or prejudice.” Ancient common-law cases and *471decisions from other jurisdictions, with some cases decided by this court not dealing with the Code on the question, were relied on. Relief was granted notwithstanding, as said in the op-inion of the court, that the verdict was “not so large as to cause the inference that the jury were controlled or influenced by passion, prejudice, or bias, or any improper motive.”
In Murray v. Buell, 74 Wis. 14, 17, 41 N. W. 1010, the impression is given that the element of passion or prejudice may be absent and the verdict yet be set aside as excessive. In somewhat contradi ctory language the court made the suggestion, but said it was unnecessary to pass upon the matter.
In Heddles v. C. & N. W. R. Co. 74 Wis. 239, 259, 42 N. W. 237, the verdict was set aside because of mere misconception of duty, misdirection of the court, passion, or prejudice, again suggesting that mere want of reasonable judgment is sufficient
The field I have discussed is very broad and very important to the administration of justice. It would require a very lengthy opinion to review all cases in this court and those elsewhere under Codes similar to ours, and demonstrate that our Code provision for a new trial for excessiveness of the verdict includes want of judgment on the part of the jury, and excludes excessiveness because of passion or prejudice or perversity of any hind, that failing- under the general head of contrary to the evidence. That was so held in Beavers v. Mo. Pac. R. Co. 47 Neb. 761, 66 N. W. 821, under a similar statute. It is otherwise ■ held in .California because the Code there contains a ground for a new trial, as follows: “Excessive damages appearing to have been given under the influence of passion or prejudice.” It is also so held in Minnesota, but the Code provision there is as follows: “Excessive or insufficient damages appearing to have been given under the influence of passion or prejudice.” Note that the language here is “for excessive or inadequate damages.”
*472True, in many jurisdictions a similar Code provision is beld not to cover cases where there is no rule for estimating damages, so that the recoverable amount must rest rather in mere judgment than calculation. But in such jurisdictions it is held, in general, that excessiveness through passion or prejudice falls under the classification of “contrary to the evidence,” while, as we have seen by Baker v. Madison, supra, and others of opr cases, verdicts here have been disturbed on the ground of mere excessiveness in instances of this sort and of inadequacy, as well, produced by passion, prejudice, or some other improper motive, under the special ground quoted.
Does it not appear quite plain that our Code-makers did not contemplate cases of improper verdicts relievable from under the general head of “contrary to the - evidence” in adding the particular ground: “For excessive or inadequate damages,” and that, misled by the common-law rules that a verdict should not be set aside fpr excessiveness unless characterized by passion or prejudice, and decisions elsewhere under a specific Code provision on the subject, the effort of our lawmakers to enlarge the grounds for relief from unjust recoveries has not been realized.
Viewing the case as indicated, that it is competent to deal with the verdict upon the ground of its being excessive regardless of passion or prejudice or perversity or any improper motive; merely because it is clearly too much: more than in reason can be justified, I cannot escape the conclusion that justice requires plaintiff to take less by at least three or four thousand dollars. I should so conclude under the severe rule which need not be applied, as we have seen. I assume the court would condemn the recovery except for the thought that it cannot be done without condemning the jury as having acted from some improper motive. I cannot think our judicial machinery is impotent to do justice between man and man in such a case without so first condemning the jury. If a verdict ia too large it is as unjust to the *473appellant if honestly rendered, or rendered without any improper influence, as if it were otherwise too large. It is the unwarranted size of the verdict which does the mischief, not the cause of excessiveness.
In the foregoing I have not lost sight of the fact that the •court cannot properly substitute its judgment for that of the jury. Ordinarily the collective judgment of twelve jurymen •on such a subject as the just compensation due in a case of this sort is safer than that of any judge, or perhaps a bench of judges. But whether a jury exercised sound judgment, tested by whether the bounds of reason were plainly overstepped, or a proper conception of the situation was entertained, as well as whether the result is characterized by good faith, are judicial questions. In solving such the court does not invade the province of the jury.